IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


PATRICIA WRIGHT,                         : No. 38 MAL 2016
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
MISTY MOUNTAIN FARM, LLC AND             :
SHIRLEY MATTHEWS AND DEAN                :
BUCK,                                    :
                                         :
                 Respondents


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.